DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,085,676. Although the claims at issue are not identical, they are not patentably distinct from each other because.
Regarding claim 1, U.S. Patent No. 11,085,676 discloses a liquid slug protector device comprising: a housing comprising: an inlet port and an outlet port; an abutment surface upstream from the outlet port; and a cavity at least partially disposed between the inlet port and the abutment surface; and a piston disposed in the cavity, the piston comprising a primary channel and a secondary channel, wherein: the piston is configured to move between a first position and a second position, the piston being spaced apart from the abutment surface when the piston is in the first position, and the piston abutting the abutment surface when the piston is in the second position, a first refrigerant flow path extending between the inlet port and the outlet port includes the primary channel, when the piston is in the first position, a second refrigerant flow path from the inlet port to the outlet port includes the secondary channel, and when the piston is in the second position, the second refrigerant flow path is closed (see claims 1 and 2 of U.S. Patent No. 11,085,676).
Regarding claim 2, U.S. Patent No. 11,085,676 discloses the first refrigerant flow path is open when the piston is in the first position and when the piston is in the second position (see claim 3 of U.S. Patent No. 11,085,676).
Regarding claim 3, U.S. Patent No. 11,085,676 discloses the piston is moveable between the first and second positions depending on pressure exerted on the piston by a refrigerant in the cavity (see claim 2 of U.S. Patent No. 11,085,676).
Regarding claim 4, U.S. Patent No. 11,085,676 discloses the abutment surface comprises an O-ring gasket (see claim 1 of U.S. Patent No. 11,085,676).
Regarding claim 5, U.S. Patent No. 11,085,676 discloses the liquid slug protector further comprising a spring positioned in the cavity (see claim 4 of U.S. Patent No. 11,085,676).
Regarding claim 6, U.S. Patent No. 11,085,676 discloses the spring is located between the piston and the abutment surface. and the piston is configured to compress the spring toward the abutment surface when the piston is moving from the first position to the second position (see claim 4 of U.S. Patent No. 11,085,676).
Regarding claim 7, U.S. Patent No. 11,085,676 discloses the spring is positioned annularly around a shaft portion of the piston (see claim 5 of U.S. Patent No. 11,085,676).
Regarding claim 8, U.S. Patent No. 11,085,676 discloses the secondary channel has a plurality of sidewalls, at least one of the plurality of sidewalls being a sidewall of the piston and at least one other of the plurality of sidewalls being a sidewall of the cavity (see claim 10 of U.S. Patent No. 11,085,676).
Regarding claim 9, U.S. Patent No. 11,085,676 discloses the primary channel has a diameter that is less than a diameter of the inlet port (see claim 7 of U.S. Patent No. 11,085,676).
Regarding claim 10, U.S. Patent No. 11,085,676 discloses the liquid slug protector further comprising an outflow channel located between the abutment surface and the outlet port (see claim 1 of U.S. Patent No. 11,085,676).
Regarding claim 11, U.S. Patent No. 11,085,676 discloses the primary channel has a diameter that is less than a diameter of the outflow channel and a diameter of the outlet port (see claim 7 of U.S. Patent No. 11,085,676).
Regarding claim 12, U.S. Patent No. 11,085,676 discloses a liquid slug protector device comprising: a housing comprising: an inlet port and an outlet port; an abutment surface upstream from the outlet port; and a cavity at least partially disposed between the inlet port and the abutment surface; and a piston disposed in the cavity, the piston comprising a primary channel extending therethrough and a plurality of protrusions arranged at a periphery of the piston, each adjacent pair of the plurality of protrusions forming a secondary channel therebetween such that the liquid slug protector device comprises one or more secondary channels, wherein: the piston is configured to move between a first position and a second position, the piston being spaced apart from the abutment surface when the piston is in the first position, and the piston abutting the abutment surface when the piston is in the second position, a first refrigerant flow path extending between the inlet port and the outlet port includes the primary channel, when the piston is in the first position, one or more second refrigerant flow paths extending between the inlet port and the outlet port includes a corresponding one of the one or more secondary channels, and when the piston is in the second position, the second refrigerant flow path is closed (see claims 11-12 of U.S. Patent No. 11,085,676).
Regarding claim 13, U.S. Patent No. 11,085,676 discloses the primary channel has a diameter that is less than a diameter of the inlet port (see claim 15 of U.S. Patent No. 11,085,676).
Regarding claim 14, U.S. Patent No. 11,085,676 discloses the first refrigerant flow path is open when the piston is in the first position and when the piston is in the second position (see claim 13 of U.S. Patent No. 11,085,676).
Regarding claim 15, U.S. Patent No. 11,085,676 discloses the piston is moveable between the first and second positions depending on pressure exerted on the piston by a refrigerant in the cavity (see claim 12 of U.S. Patent No. 11,085,676).
Regarding claim 16, U.S. Patent No. 11,085,676 discloses the liquid slug protector further comprising a spring positioned in the cavity (see claim 14 of U.S. Patent No. 11,085,676).
Regarding claim 17, U.S. Patent No. 11,085,676 discloses a system comprising: a compressor; and a liquid slug protector device that is fluidly couples to the compressor, the liquid slug protector device comprising: an inlet port and an outlet port; an abutment surface upstream from the outlet port; and a cavity at least partially disposed between the inlet port and the abutment surface; and a piston disposed in the cavity, the piston comprising a primary channel and a secondary channel, wherein: the piston is configured to move between a first position and a second position, the piston being spaced apart from the abutment surface when the piston is in the first position, and the piston abutting the abutment surface when the piston is in the second position, a first refrigerant flow path extending between the inlet port and the outlet port includes the primary channel, when the piston is in the first position, a second refrigerant flow path from the inlet port to the outlet port includes the secondary channel, and when the piston is in the second position, the second refrigerant flow path is closed (see claims 17-18 of U.S. Patent No. 11,085,676).
Regarding claim 18, U.S. Patent No. 11,085,676 discloses the primary channel has a diameter that is less than a diameter of the inlet port (see claim 20 of U.S. Patent No. 11,085,676).
Regarding claim 19, U.S. Patent No. 11,085,676 discloses the first refrigerant flow path is open when the piston is in the first position and when the piston is in the second position (see claim 19 of U.S. Patent No. 11,085,676).
Regarding claim 20, U.S. Patent No. 11,085,676 discloses the piston is moveable between the first and second positions depending on pressure exerted on the piston by a refrigerant in the cavity (see claim 18 of U.S. Patent No. 11,085,676).

Allowable Subject Matter
Claim 1-20 allowed.
The following is an examiner’s statement of reasons for indication of allowable subject matter: 
Regarding claim 1, Enderle discloses a liquid slug protector device comprising: 
a housing (38) comprising: an inlet port (62) and an outlet port (64; see figures 2-4); 
an abutment surface (88) upstream from the outlet port (64; see figures 2-4); and 
a cavity at least partially disposed between the inlet port (62) and the abutment surface (88; see figures 2-4); and 
a piston (44) disposed in the cavity (see figures 2-4), the piston (44) comprising a primary channel (the center channel) and a secondary channel (the side channels; see figures 5-7), wherein: 
the piston (44) is configured to move between a first position (when the piston moves toward the part 40) and a second position (when the piston moves toward the abutment 88), the piston being spaced apart from the abutment surface (88) when the piston is in the first position (when the piston moves toward the part 40), and the piston (44) abutting the abutment surface (88) when the piston is in the second position (when the piston moves toward the abutment 88), 
a first refrigerant flow path extending between the inlet port (62) and the outlet port (64) includes the primary channel (the center channel), when the piston is in the first position (when the piston moves toward the part 40; see figure 3), 
a second refrigerant flow path from the inlet port (62) to the outlet port (64) includes the secondary channel (the side channels).
However, Enderle fails to disclose when the piston is in the second position, the second refrigerant flow path is closed.
Regarding claim 12, Enderle discloses a liquid slug protector device comprising: 
a housing (38) comprising: an inlet port (62) and an outlet port (64; see figures 2-4); 
an abutment surface (88) upstream from the outlet port (64); and a cavity at least partially disposed between the inlet port (62) and the abutment surface (88; see figures 2-4); and 
a piston (44) disposed in the cavity, the piston (44) comprising a primary channel (the center channel) extending therethrough and a plurality of protrusions (the side protrusions) arranged at a periphery of the piston (44; see figures 5-7), each adjacent pair of the plurality of protrusions forming a secondary channel therebetween such that the liquid slug protector device comprises one or more secondary channels (the side channels which associated with the protrusions; see figures 5-7), wherein: 
the piston (44) is configured to move between a first position (when the piston moves toward the part 40) and a second position (when the piston moves toward the abutment 88), the piston (44) being spaced apart from the abutment surface (88) when the piston (44) is in the first position (when the piston moves toward the part 40; see figure 2), and the piston (44) abutting the abutment surface (88) when the piston is in the second position (when the piston moves toward the abutment 88; see figures 4), 
a first refrigerant flow path extending between the inlet port (62) and the outlet port (64) includes the primary channel (the center channel), when the piston (44) is in the first position (when the piston moves toward the part 40), 
one or more second refrigerant flow paths extending between the inlet port (62) and the outlet port (64) includes a corresponding one of the one or more secondary channels (the side channels which associated with the protrusions; see figures 4-7).
However, Enderle fails to disclose when the piston is in the second position, the second refrigerant flow path is closed.
Regarding claim 17, Enderle discloses a system (see figures 1-7) comprising: 
a compressor (18); and 
a liquid slug protector device (22) that is fluidly couples to the compressor (18; see figures 1), the liquid slug protector device comprising: 
an inlet port (62) and an outlet port (64; see figures 2-4); 
an abutment surface (88) upstream from the outlet port (64; see figures 2-4); and 
a cavity at least partially disposed between the inlet port (64) and the abutment surface (88; see figures 2-4); and 
a piston (44) disposed in the cavity, the piston (44) comprising a primary channel (the center channel) and a secondary channel (the side channels; see figures 2-4), wherein: 
the piston (44) is configured to move between a first position (when the piston moves toward the part 40) and a second position (when the piston moves toward the abutment 88; see figures 2-4), the piston (44) being spaced apart from the abutment surface (88) when the piston is in the first position (when the piston moves toward the part 40), and the piston (44) abutting the abutment surface (88) when the piston is in the second position (when the piston moves toward the abutment 88; see figures 2-4), 
a first refrigerant flow path extending between the inlet port (62) and the outlet port (64) includes the primary channel (the center channel of the piston 44), when the piston is in the first position (when the piston moves toward the abutment 88; see figure 3), 
a second refrigerant flow path from the inlet port (62) to the outlet port (64) includes the secondary channel (the side channels of the piston 44).
However, Enderle fails to disclose when the piston is in the second position, the second refrigerant flow path is closed.

Enderle applied as an alternative 
Regarding claim 1, Enderle discloses a liquid slug protector device comprising: 
a housing (38) comprising: an inlet port (62) and an outlet port (64; see figures 2-4); 
an abutment surface (40) upstream from the outlet port (64; see figures 2-4); and 
a cavity at least partially disposed between the inlet port (62) and the abutment surface (40; see figures 2-4); and 
a piston (58) disposed in the cavity (see figures 2-4), the piston (58) comprising a primary channel (the center channel) and a secondary channel (the side channel which associated with the part 102; see figures 8-10), wherein: 
the piston (58) is configured to move between a first position (when the piston moves toward the part 54) and a second position (when the piston moves toward the abutment 40), the piston (58) being spaced apart from the abutment surface (40) when the piston is in the first position (when the piston moves toward the part 54), and the piston (58) abutting the abutment surface (40) when the piston is in the second position (when the piston moves toward the abutment 40), 
a first refrigerant flow path extending between the inlet port (62) and the outlet port (64) includes the primary channel (the center channel), when the piston is in the first position (when the piston 58 moves toward the part 54; see figure 3), 
a second refrigerant flow path from the inlet port (62) to the outlet port (64) includes the secondary channel (the side channel which associated with part 102 of the piston 58; see figures 3 and 8-10).
However, Enderle fails to disclose when the piston is in the second position, the second refrigerant flow path is closed.
Regarding claim 12, Enderle discloses a liquid slug protector device comprising: 
a housing (38) comprising: an inlet port (62) and an outlet port (64; see figures 2-4); 
an abutment surface (40) upstream from the outlet port (64); and a cavity at least partially disposed between the inlet port (62) and the abutment surface (40; see figures 2-4); and 
a piston (58) disposed in the cavity, the piston (58) comprising a primary channel (the center channel) extending therethrough and a plurality of protrusions (the side protrusion) arranged at a periphery of the piston (58; see figures 8-10), each adjacent pair of the plurality of protrusions forming a secondary channel therebetween such that the liquid slug protector device comprises one or more secondary channels (the side channel which associated with the part 102 of the piston 58; see figures 8-10), wherein: 
the piston (58) is configured to move between a first position (when the piston moves toward the part 54) and a second position (when the piston moves toward the abutment 40), the piston (58) being spaced apart from the abutment surface (40) when the piston (58) is in the first position (when the piston moves toward the part 54; see figure 2), and the piston (58) abutting the abutment surface (40) when the piston is in the second position (when the piston moves toward the abutment 40; see figures 4), 
a first refrigerant flow path extending between the inlet port (62) and the outlet port (64) includes the primary channel (the center channel), when the piston (58) is in the first position (when the piston moves toward the part 54), 
one or more second refrigerant flow paths extending between the inlet port (62) and the outlet port (64) includes a corresponding one of the one or more secondary channels (the side channels which associated with the part 102 of the piston 58; see figures 8-10).
However, Enderle fails to disclose when the piston is in the second position, the second refrigerant flow path is closed.
Regarding claim 17, Enderle discloses a system (see figures 1-4 and 8-10) comprising: 
a compressor (18); and 
a liquid slug protector device (22) that is fluidly couples to the compressor (18; see figures 1), the liquid slug protector device comprising: 
an inlet port (62) and an outlet port (64; see figures 2-4); 
an abutment surface (40) upstream from the outlet port (64; see figures 2-4); and 
a cavity at least partially disposed between the inlet port (64) and the abutment surface (40; see figures 2-4); and 
a piston (58) disposed in the cavity, the piston (58) comprising a primary channel (the center channel) and a secondary channel (the side channel which associated with the part 102; see figures 8-10), wherein: 
the piston (58) is configured to move between a first position (when the piston moves toward the part 54) and a second position (when the piston moves toward the abutment 40; see figures 2-4), the piston (58) being spaced apart from the abutment surface (40) when the piston is in the first position (when the piston moves toward the part 54; see figure 3), and the piston (58) abutting the abutment surface (40) when the piston is in the second position (when the piston moves toward the abutment 40; see figure 4), 
a first refrigerant flow path extending between the inlet port (62) and the outlet port (64) includes the primary channel (the center channel of the piston 58), when the piston is in the first position (when the piston moves toward the abutment 54; see figure 3), 
a second refrigerant flow path from the inlet port (62) to the outlet port (64) includes the secondary channel (the side channels of the piston 58).
However, Enderle fails to disclose when the piston is in the second position, the second refrigerant flow path is closed.
The best prior art Enderle fails to disclose the claimed operation “when the piston is in the second position, the second refrigerant flow path is closed” as required in claims 1, 12 and 17. In figure 4, Enderle explicitly discloses that the second refrigerant flow path is opened when the piston is in the second position. The piston (44 or 58 as an alternative) does not abutting the abutment (88 or 40 as an alternative) in order to close the side channels of the piston. Also, the prior art of record fails to provide further teachings or motivation to modify the device of Enderle in order to arrive the claimed invention. Therefore, claims 1-20 are allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUN KAI MA whose telephone number is (571)-270-3530.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 5712707740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KUN KAI MA/Primary Examiner, Art Unit 3763